Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 02/08/2021.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 and 04/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except those with strikeout.
IDS dated 4/26/2021 – China patent office is given strikeout because it does not have an English translation.

35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 17-18 are interpreted as raising 112(f) due to usage of generic placeholder together with functional language without a specified structure.
Claims 17-18: Generic place holders
information acquisition module configured to determine, information analysis module configured to analyze, mode determining module configured to determine, result obtaining module configured to obtain, and processing module configured to perform – These components are interpreted consistently with p.17 of applicant’s specification regarding hardware processor.
input module configured to receive - Figure 6 label 403 I/O interface

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthapur Bache et al. (US 20200065424; “Ana” hereinafter) and further in view of Dharap (US 20020078300).
As per claim 1, Ana discloses A data search method, comprising:
determining semantic-understanding information corresponding to a received search term by subjecting the search term to semantic understanding (Ana [0055: Learning using semantics.]; [0056: The model 402 provides a cognitive solution that identifies and classifies prior information about an external stimulating event, such as the international athletic event.”]); 
analyzing the semantic-understanding information to obtain timeliness requirement information of the search term (Ana [0064: “At 418, the configured processor determines statistics of items requested from the searches.” . . .  “The statistics can include a frequency of the item occurring in a search with the interval, a time between requests for the item within the interval, a function of the frequency, a function of the time, and combinations thereof.” Describing the timeliness determination.]);
[determining an acquisition mode] of resource result corresponding to the search term based on the timeliness requirement information of the search term (Ana [0063: “The items in cache can be weighted according to a probability assigned by the trained model 402 as part of the classification.” The searching of the cache is being interpreted as a form of a mode.]); and
obtaining the resource result corresponding to the search term [by using the determined acquisition mode] (Ana [0067: “The altering of cache considers both the internal processing of search requests, and the influence of external events, such as reflected in the live social media 412, which provides performance improvements over conventional data caching, which does not consider external events.”]).
Ana does not explicitly teach however, Dharap in an analogous art teaches: determining an acquisition mode and by using the determined acquisition mode (Dharap [0009: “the caching policy is customized for each semantic type, using different policies for different semantic types. The expression "semantic type" as used within this context refers to the different connotative meanings that the information contents of resources can have, as perceived by the user.”]; [0020: “Based initially upon the user request that is received, at 210, the semantic type of the requested resource is determined, at 220, via the semantic classifier 160.”]).Therefore, would have been obvious to one of ordinary skill in the art 

As per claim 2, rejection for claim 1 is incorporated and further Ana discloses The method of claim 1, wherein the step of analyzing the semantic-understanding information to obtain the timeliness requirement information of the search term comprises: calculating the timeliness requirement information of the search term according to an information item in the semantic-understanding information and a preset weight coefficient corresponding to the information item in the semantic-understanding information (Ana [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for the document representing the blue mousses and decreases the probability for the document representing the yellow mousses.” Where the probability calculation with adjustments are being interpreted similarly with the calculating and preset weight coefficient as claimed.]; [0070: See also “the cache 506 can be pre-loaded according to the trained model 402, or updated according to the statistics of prior searches according to the corrected model 422.”]); wherein the semantic-understanding information comprises at least one of the following information items: literal meaning, semantic integrity and probability of burst keyword (Ana [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for .

As per claim 3, rejection for claim 1 is incorporated and further Ana discloses The method of claim 1, wherein the step of determining the acquisition mode of resource result corresponding to the search term based on the timeliness requirement information of the search term comprises:
determining system information corresponding to the search term; comprehensively analyzing timeliness (Ana [0070: “By pre-loading cache 506 according to the trained model 402, or updating cache 506 according to the statistics of prior searches according to the corrected model 422 a larger portion of entries in cache 506 are statistically likely to correspond to data that matches a search, which reduces the consumption of computer resources that would otherwise be required to retrieve that data over time and yield an increase in the number of requests that can be processed in that time period.”]; [See claim 1 rejection for discussion regarding search term.]) and machine cost of the search term according to the timeliness requirement information (Ana [0071: “Database stress is a decrease in throughput of servicing search requests above a threshold, an increase in response time to process search requests above a threshold, a denial of service, or combinations thereof.” Where stress is the cost.]) and the system information of the search term to obtain a comprehensive analysis result of the search term; and determining the acquisition mode of resource result corresponding to the search term according to the comprehensive analysis result of the search term (Ana [0070: “By pre-loading cache 506 according to the trained model 402, or updating cache 506 according to the statistics of prior searches according to the corrected model 422 a larger portion of entries in cache 506 are statistically likely to correspond to data that matches a search, which reduces the consumption of computer resources that would otherwise be required to retrieve that data over time and yield an increase in the number of requests that can be processed in that time period.”]).

As per claim 4, rejection for claim 3 is incorporated and further Ana discloses The method of claim 3, wherein the step of comprehensively analyzing the timeliness and the machine cost of the search term according to the timeliness requirement information and the system information of the search term to obtain the comprehensive analysis result of the search term comprises:
calculating the timeliness requirement information of the search term according to an   information item in the semantic-understanding information and a preset weight coefficient corresponding to the information item in the semantic-understanding information (Ana [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for the document representing the blue mousses and decreases the probability for the document representing the yellow mousses.” Where the probability calculation with adjustments are being interpreted similarly with the calculating and preset weight coefficient as claimed.]; [0070: See also “the cache 506 can be pre-loaded according to the trained model 402, or updated according to the statistics of prior searches according to the corrected model 422.”]);
calculating machine cost information of the search term according to an information item in the system information and a preset weight coefficient corresponding to the information item in the system information (Ana [0071: “Database stress is a decrease in throughput of servicing search requests above a threshold, an increase in response time to process search requests above a threshold, a denial of service, or combinations thereof.” Where stress is the cost.]; [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for the document representing the blue mousses and decreases the probability for the document representing the yellow mousses.”]); and
obtaining the comprehensive analysis result of the search term according to a combination of the timeliness requirement information and the machine cost information of the search term (Ana [0070: “By pre-loading cache 506 according to the trained model 402, or updating cache 506 according to the statistics of prior searches according to the corrected model 422 a larger portion of entries in cache 506 are statistically likely to correspond to data that matches a search, which reduces the consumption of computer resources that would otherwise be required to retrieve that data over time and yield an increase in the number of requests that can be processed in that time period.”]).

As per claim 5, rejection for claim 2 is incorporated and further Ana discloses The method of claim 2, after calculating the timeliness requirement information of the search term, further comprising:
determining retrieval-related information of the search term comprising at least one of a search frequency of the search term and a total number of recalled results corresponding to the search term (Ana [0065: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for the document representing the blue mousses and decreases the probability for the document representing the yellow mousses.”]); calculating timeliness-related information of the search term according to the retrieval-related information and a preset weight coefficient corresponding to the retrieval-related information (Ana [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for the document representing the blue mousses and decreases the probability for the document representing the yellow mousses.” Where the probability calculation with adjustments are being interpreted similarly with the calculating and preset ; and taking the obtained timeliness requirement information and the timeliness-related information of the search term as the timeliness requirement information of the search term (Ana [0071: “Database stress is a decrease in throughput of servicing search requests above a threshold, an increase in response time to process search requests above a threshold, a denial of service, or combinations thereof.” Where stress is the cost.]; [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for the document representing the blue mousses and decreases the probability for the document representing the yellow mousses.”]).

As per claim 6, rejection for claim 3 is incorporated and further Ana discloses The method of claim 3, before comprehensively analyzing the timeliness and the machine cost of the search term according to the timeliness requirement information and the system information of the search term, further comprising:
preprocessing the timeliness information and the system information, wherein a preprocess comprises at least one of data normalization and feature standardization (Ana [0070: “By pre-loading cache 506 according to the trained model 402, or updating cache 506 according to the statistics of prior searches according to the corrected model 422 a larger portion of entries in cache 506 are statistically likely to correspond to data that matches a search, which reduces the consumption of computer resources that would otherwise be required to retrieve that data over time and yield an increase in the number of requests that can be processed in that time period.”]; [See claim 1 rejection for discussion regarding search term.]).

As per claim 7, rejection for claim 4 is incorporated and further Ana discloses The method of claim 4, after calculating the timeliness requirement information of the search term, further comprising:
determining retrieval-related information of the search term comprising at least one of a search frequency of the search term and a total number of recalled results corresponding to the search term (Ana [0065: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for the document representing the blue mousses and decreases the probability for the document representing the yellow mousses.”]);
calculating timeliness-related information of the search term according to the retrieval-related information and a preset weight coefficient corresponding to the retrieval-related information (Ana [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for the document representing the blue mousses and decreases the probability for the document representing the yellow mousses.” Where the probability calculation with adjustments are being interpreted similarly with the calculating and preset weight coefficient as claimed.]; [0070: See also “the cache 506 can be pre-loaded according to the trained model 402, or updated according to the statistics of prior searches according to the corrected model 422.”]); and
taking the obtained timeliness requirement information and the timeliness-related information of the search term as the timeliness requirement information of the search term (Ana [0071: “Database stress is a decrease in throughput of servicing search requests above a threshold, an increase in response time to process search requests above a threshold, a denial of service, or .

As per claim 8, rejection for claim 4 is incorporated and further Ana discloses The method of claim 4, before comprehensively analyzing the timeliness and the machine cost of the search term according to the timeliness requirement information and the system information of the search term, further comprising: preprocessing the timeliness information and the system information, wherein a preprocess comprises at least one of data normalization and feature standardization (Ana [0070: “By pre-loading cache 506 according to the trained model 402, or updating cache 506 according to the statistics of prior searches according to the corrected model 422 a larger portion of entries in cache 506 are statistically likely to correspond to data that matches a search, which reduces the consumption of computer resources that would otherwise be required to retrieve that data over time and yield an increase in the number of requests that can be processed in that time period.”]; [See claim 1 rejection for discussion regarding search term.]). 

As per claim 9, rejection for claim 1 is incorporated and further Ana discloses The method of claim 1, wherein the acquisition mode of resource result comprises retrieving an existing resource result from a preset cache and triggering penetration of the preset cache to obtain an updated resource result (Ana [0070: “By pre-loading cache 506 according to the trained model 402, or updating cache 506 according to the statistics of prior searches according to the corrected model 422 a larger portion of entries in cache 506 are statistically likely to correspond to data that matches a search, which ; the preset cache is a cache corresponding to a predetermined back-end process comprising at least one of the following processes: recall-layer process, sorting-layer process, fusion-layer process and access-layer process (Ana [0040-0044: Various layers illustrated.]); and the preset cache comprises at least one of the following caches: a fusion-layer cache and a sorting-layer cache (Ana [0051, 0062: Cache use is illustrated as both conventional cache and RAM]). 

As per claim 10, rejection for claim 9 is incorporated and further Ana discloses The method of claim 9, wherein the information item in the system information comprises at least one of system capacity, system response time, system response speed, system load, and total number of resource requests (Ana [0060: “The predetermined threshold can be determined based on, for example, a size of the cache.”]; [0071: “Database stress is a decrease in throughput of servicing search requests above a threshold, an increase in response time to process search requests above a threshold, a denial of service, or combinations thereof.”]); and the different back-end processes correspond to different information items in the semantic-understanding information, and also correspond to different information items in the system information (Ana [0084: “The model 402, 420 provides a solution based on a cognitive approach, which identifies a latest trend, sales patter, events from a calendar, etc., and suggests items to store in the cache for optimization of time to satisfy search requests.”]), and the weight coefficient corresponding to an information item in the system information varies when the search term is searched for at different times (Ana [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a .

As per claim 11, rejection for claim 2 is incorporated and further Ana discloses The method of claim 2, wherein the acquisition mode of resource result comprises retrieving an existing resource result from a preset cache and triggering penetration of the preset cache to obtain an updated resource result (Ana [0070: “By pre-loading cache 506 according to the trained model 402, or updating cache 506 according to the statistics of prior searches according to the corrected model 422 a larger portion of entries in cache 506 are statistically likely to correspond to data that matches a search, which reduces the consumption of computer resources that would otherwise be required to retrieve that data over time and yield an increase in the number of requests that can be processed in that time period.”]; [See claim 1 rejection for discussion regarding search term.]); the preset cache is a cache corresponding to a predetermined back-end process comprising at least one of the following processes: recall-layer process, sorting-layer process, fusion-layer process and access-layer process (Ana [0040-0044: Various layers illustrated.]); and the preset cache comprises at least one of the following caches: a fusion-layer cache and a sorting-layer cache (Ana [0051, 0062: Cache use is illustrated as both conventional cache and RAM]). 

As per claim 12, rejection for claim 11 is incorporated and further Ana discloses The method of claim 11, wherein the information item in the system information comprises at least one of system capacity, system response time, system response speed, system load, and total number of resource requests (Ana [0060: “The predetermined threshold can be determined based on, for example, a size of the cache.”]; [0071: “Database stress is a decrease in throughput of servicing search requests above a threshold, an increase in response time to process search requests above a threshold, a denial of service, or combinations thereof.”]); and the different back-end processes correspond to different information items in the semantic-understanding information, and also correspond to different information items in the system information (Ana [0084: “The model 402, 420 provides a solution based on a cognitive approach, which identifies a latest trend, sales patter, events from a calendar, etc., and suggests items to store in the cache for optimization of time to satisfy search requests.”]), and the weight coefficient corresponding to an information item in the system information varies when the search term is searched for at different times (Ana [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for the document representing the blue mousses and decreases the probability for the document representing the yellow mousses.” Where the probability adjustments are being interpreted similarly with weight coefficient as claimed.]; [0070: See also “the cache 506 can be pre-loaded according to the trained model 402, or updated according to the statistics of prior searches according to the corrected model 422.”]).

As per claim 13, rejection for claim 3 is incorporated and further Ana discloses The method of claim 3, wherein the acquisition mode of resource result comprises retrieving an existing resource result from a preset cache and triggering penetration of the preset cache to obtain an updated resource result (Ana [0070: “By pre-loading cache 506 according to the trained model 402, or updating cache 506 according to the statistics of prior searches according to the corrected model 422 a larger portion of entries in cache 506 are statistically likely to correspond to data that matches a search, which ; the preset cache is a cache corresponding to a predetermined back-end process comprising at least one of the following processes: recall-layer process, sorting-layer process, fusion-layer process and access-layer process (Ana [0040-0044: Various layers illustrated.]); and the preset cache comprises at least one of the following caches: a fusion-layer cache and a sorting-layer cache (Ana [0051, 0062: Cache use is illustrated as both conventional cache and RAM]).

As per claim 14, rejection for claim 13 is incorporated and further Ana discloses The method of claim 13, wherein the information item in the system information comprises at least one of system capacity, system response time, system response speed, system load, and total number of resource requests (Ana [0060: “The predetermined threshold can be determined based on, for example, a size of the cache.”]; [0071: “Database stress is a decrease in throughput of servicing search requests above a threshold, an increase in response time to process search requests above a threshold, a denial of service, or combinations thereof.”]); and the different back-end processes correspond to different information items in the semantic-understanding information, and also correspond to different information items in the 30 system information (Ana [0084: “The model 402, 420 provides a solution based on a cognitive approach, which identifies a latest trend, sales patter, events from a calendar, etc., and suggests items to store in the cache for optimization of time to satisfy search requests.”]), and the weight coefficient corresponding to an information item in the system information varies when the search term is searched for at different times (Ana [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a .

As per claim 15, rejection for claim 4 is incorporated and further Ana discloses The method of claim 4, wherein the acquisition mode of resource result comprises retrieving an existing resource result from a preset cache and triggering penetration of the preset cache to obtain an updated resource result (Ana [0070: “By pre-loading cache 506 according to the trained model 402, or updating cache 506 according to the statistics of prior searches according to the corrected model 422 a larger portion of entries in cache 506 are statistically likely to correspond to data that matches a search, which reduces the consumption of computer resources that would otherwise be required to retrieve that data over time and yield an increase in the number of requests that can be processed in that time period.”]; [See claim 1 rejection for discussion regarding search term.]); the preset cache is a cache corresponding to a predetermined back-end process comprising at least one of the following processes: recall-layer process, sorting-layer process, fusion-layer process and access-layer process (Ana [0040-0044: Various layers illustrated.]); and the preset cache comprises at least one of the following caches: a fusion-layer cache and a sorting-layer cache (Ana [0051, 0062: Cache use is illustrated as both conventional cache and RAM]).

As per claim 16, rejection for claim 15 is incorporated and further Ana discloses The method of claim 15, wherein the information item in the system information comprises at least one of system capacity, system response time, system response speed, system load, and total number of resource requests (Ana [0060: “The predetermined threshold can be determined based on, for example, a size of the cache.”]; [0071: “Database stress is a decrease in throughput of servicing search requests above a threshold, an increase in response time to process search requests above a threshold, a denial of service, or combinations thereof.”]); and the different back-end processes correspond to different information items in the semantic-understanding information, and also correspond to different information items in the system information (Ana [0084: “The model 402, 420 provides a solution based on a cognitive approach, which identifies a latest trend, sales patter, events from a calendar, etc., and suggests items to store in the cache for optimization of time to satisfy search requests.”]), and the weight coefficient corresponding to an information item in the system information varies when the search term is searched for at different times (Ana [0064: “For example, the statistics can be used to adjust the probability of a classifier in the neural network, which classifies an item based on the live social media 412. For example, the corrected model 422 based on the trends above increases a probability for the document representing the blue mousses and decreases the probability for the document representing the yellow mousses.” Where the probability adjustments are being interpreted similarly with weight coefficient as claimed.]; [0070: See also “the cache 506 can be pre-loaded according to the trained model 402, or updated according to the statistics of prior searches according to the corrected model 422.”]).

As per claim 17, rejection for claim 1 is incorporated and further Ana discloses A data search apparatus, comprising: an information acquisition module configured to determine semantic-understanding information corresponding to a received search term by subjecting the search term to semantic understanding (Ana [0055: Learning using semantics.]; [0056: “The model 402 provides a cognitive solution that identifies and classifies prior information about an external stimulating event, such as the international athletic event.”]); an information analysis module configured to analyze the semantic-understanding information to obtain timeliness requirement information of the search term (Ana [0064: “At 418, the configured processor determines statistics of items requested from the searches.” . . .  “The statistics can include a frequency of the item occurring in a search with the interval, a time between requests for the item within the interval, a function of the frequency, a function of the time, and combinations thereof.” Describing the timeliness determination.]); a mode determining module configured to [determine an acquisition mode] of resource result corresponding to the search term based on the timeliness requirement information of the search term (Ana [0063: “The items in cache can be weighted according to a probability assigned by the trained model 402 as part of the classification.” The searching of the cache is being interpreted as a form of a mode.]); and a result obtaining module configured to obtain the resource result corresponding to the search term by using [the determined acquisition mode] (Ana [0067: “The altering of cache considers both the internal processing of search requests, and the influence of external events, such as reflected in the live social media 412, which provides performance improvements over conventional data caching, which does not consider external events.”]). 
Ana does not explicitly teach however, Dharap in an analogous art teaches: determining an acquisition mode and by using the determined acquisition mode (Dharap [0009: “the caching policy is customized for each semantic type, using different policies for different semantic types. The expression "semantic type" as used within this context refers to the different connotative meanings that the information contents of resources can have, as perceived by the user.”]; [0020: “Based initially upon the user request that is received, at 210, the semantic type of the requested resource is determined, at 220, via the semantic classifier 160.”]).Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the different types of cache and determination of acquisition mode using type of Dharap into the semantic analysis module of Ana to produce an expected result of determining acquisition mode to retrieve data from various 

As per claim 18, Ana discloses An information service system, comprising: an input module configured to receive an input search term; and a processing module configured to perform the data search method of claim 1 on the received search term (Ana [0055: Learning using semantics.]; [0056: “The model 402 provides a cognitive solution that identifies and classifies prior information about an external stimulating event, such as the international athletic event.”]), and obtain an acquisition mode of resource result corresponding to the search term and the resource result (Rejected similarly with claim 1.). 

As per claim 19, rejection for claim 1 is incorporated and further Ana discloses An electronic device, comprising: one or more processors; a memory having one or more programs stored thereon, wherein the one or more processors perform the data search method of claim 1 when the one or more programs are executed by the one or more processors; and one or more I/O interfaces connected between the processor and the memory and configured to enable information interaction between the processor and the memory (Ana [0005]).

As per claim 20, rejection for claim 1 is incorporated and further Ana discloses A non-transitory computer readable storage medium having a computer program stored thereon, wherein the data search method of claim 1 is implemented when the computer program is executed by a processor (Ana [0005]).

Conclusion

Giunio-Zorkin (US 20170255681) – Invention describes semantically analyzing data for data retrieval. 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 03/12/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156